Exhibit 10.2

ADMINISTRATIVE
RULES OF THE
COMPENSATION COMMITTEE
OF THE
BOARD OF DIRECTORS
OF
NATIONAL FUEL GAS COMPANY

As amended and restated
effective March 11, 2010

I. MEETINGS

Each meeting (“Meeting”) of the Compensation Committee (“Committee”) of the
Board of Directors of National Fuel Gas Company (“Company”) shall be held as
indicated in a notice made in accordance with these rules. Notice of each
Meeting, stating the place, date and hour thereof, shall be given to each member
of the Committee (“Member”) by mailing written notice (including by e-mail to
the address provided by such Member) not less than five days before the Meeting
to each Member, or by telegraphing, telephoning or delivering oral or written
notice to each Member personally not less than one day before the Meeting. The
attendance of any Member at a Meeting without protesting prior to the end of the
Meeting the lack of notice of such meeting shall constitute a waiver of notice
by that Member.

Any one or more Members of the Committee may participate in a Meeting by means
of a conference telephone or similar equipment. Participation by such means
shall constitute presence in person at a Meeting.

The Committee may also take action by unanimous written consent.

1

II. QUORUM AND VOTING; DELEGATION

At all Meetings, a quorum shall be required for the transaction of business and
shall consist of a majority of the entire Committee. The majority vote of the
Members at a Meeting at which a quorum is present shall decide any question that
may come before the meeting.

Consistently with limitations imposed by the Plans (as defined below), the
Committee may delegate in these rules or by resolution any or all of its
authority to the Chief Executive Officer, to the Secretary and to any other
officer of the Company (individually, “Delegate”), so long as the Delegate has
no potential conflict of interest which would cause him or her not to exercise
his or her good faith independent business judgment in respect of a delegated
matter. Subject to such limitations, the Committee hereby delegates the power to
implement its decisions to appropriate officers of the Company.

III. GRANTS AND AWARDS UNDER THE PLANS

The following rules and regulations shall apply with respect to grants and
awards of stock options, stock appreciation rights (“SARs”) and shares of
restricted stock (“Restricted Stock”) under the Company’s 1997 Award and Option
Plan (“1997 Plan”) and 2010 Equity Compensation Plan (“2010 Plan”) (as amended,
each individually a “Plan;” together the “Plans”).

Any capitalized term not defined in these rules shall have the same meaning as
in the applicable Plan. The following rules are intended to supplement the Plans
and, to the extent that any rule is determined to be inconsistent with any Plan,
the Plan shall control.

These rules may be amended by the Committee at any time and from time to time.
Except to the extent otherwise specified in the particular Award Notice or at
the time these rules are amended, any grant or award under the Plans shall be
subject to these rules as in effect on the date of the grant or award.



  A.   GENERAL RULES REGARDING AWARDS UNDER THE 1997 AND 2010 PLANS

1. Making of An Award

An Award within the meaning of these rules occurs upon the grant by the
Committee of any stock option, SAR or Restricted Stock. An Award Notice within
the meaning of these rules means a written notice from the Company to a
Participant (including a notice provided to the recipient in an electronic form
or by a link to cite of the notice) that sets forth the terms and conditions of
an Award in addition to those conditions established in the applicable Plan and
by the Committee’s exercise of its administrative powers.

2. Contemporaneous Awards

Unless the Committee shall otherwise expressly provide at the time of grant, an
Award of one type granted contemporaneously with an Award of any other type
shall be treated as having been granted in combination, and not in the
alternative, with the Award of the other type.

3. Stock-based Awards

a. Source. Stock-based Awards, to the extent actually paid in Common Stock,
shall reduce treasury shares first and thereafter authorized but unissued
shares.

b. Cash Dividends and Cash Dividend Equivalents.

(i) Stock-Based Awards Other Than Restricted Stock. No stock-based Award other
than Restricted Stock carries with it the entitlement to receive cash dividends
or cash dividend equivalents until such stock-based Award is exercised (in the
case of a stock option or stock-settled SAR) or earned. If a stock-based Award
is exercised or earned prior to or on the record date for determination of
stockholders entitled to receive a cash dividend, then such stock-based Award or
the securities resulting from the exercise thereof, as the case may be, shall be
entitled to receive such cash dividend (or, if the shares related thereto have
not been issued as of the record date, to receive a dividend equivalent in
respect thereof).

(ii) Restricted Stock Awards. Notwithstanding clause (i) of this paragraph
(b) or Section 24 of the 1997 Plan or Section 14(e) of the 2010 Plan, dividends
shall be payable with respect to each outstanding Award of Restricted Stock
whether or not the restrictions in such Award have been satisfied or have
lapsed.

c. Payment. Payment of stock-based Awards shall be made with Common Stock.

4. Withholding Taxes

At the time a Participant is taxable with respect to stock options, SARs or
Restricted Stock granted under the Plans, or the exercise or surrender of the
same, the Company (or, if applicable, an employer other than the Company) shall
have the right to withhold from amounts payable to the Participant under the
Plan or from other compensation payable to the Participant in its sole
discretion, or require the Participant to pay to it, an amount sufficient to
satisfy all federal, state and/or local (including foreign) withholding tax
requirements. A Participant may pay, in whole or in part, such tax withholding
amounts by requesting that the Company withhold such amounts of taxes from the
amounts owed to the Participant or by delivering as payment to the Company,
shares of Common Stock having a Fair Market Value less than or equal to the
amount of such required withholding taxes (with the remainder payable in cash);
provided, however, that to the extent that such withholding is satisfied by the
Company withholding any shares of stock issuable in respect of an Award, in no
event shall the amount (including shares) withheld exceed the maximum amount
required to be withheld at law.

5. Deferral of Payment

The Committee intends to permit Participants to elect, at such time or times as
the Committee shall permit, to defer the receipt of payment of Awards that are
payable in cash; provided, however, that (1) under the then applicable income
tax rules the Participant is not in constructive receipt of, and subject to
income tax on, the payment prior to its actual receipt, (2) such deferral does
not result in any of the Plans being subject to the Employee Retirement Income
Security Act of 1974, as amended, (3) if the Participant is an Executive Officer
(i.e., is subject to Section 16 of the Securities Exchange Act of 1934,
including a retired officer who is, at the relevant time, a director), such
election shall comply with Rule 16b-3 promulgated pursuant to the Securities
Exchange Act of 1934, as then in effect, and (4) such election would not result
in the imposition of an additional tax under Section 409A of the Code on the
Participant. The Committee hereby delegates to the Chief Executive Officer,
President, Treasurer, Secretary and General Counsel of the Company, and each of
them, the Committee’s authority to establish the time or times at which deferral
elections may be permitted in respect of any Award.

B. STOCK OPTIONS UNDER THE 1997 AND 2010 PLANS

1. Designation

The Award Notice setting forth the terms and conditions of a grant of a stock
option shall indicate the applicable Plan under which the stock option is
granted and whether the stock option is an incentive stock option (within the
meaning of Section 422 of the Code, an “ISO”) or a non-qualified stock option
(“NSO”). The Committee hereby delegates to the Chief Executive Officer,
President, Treasurer, Secretary and General Counsel of the Company, and each of
them, the authority to prepare, execute and deliver Award Notices consistent
with actions taken by the Committee. The Committee hereby directs that any
action taken by the Committee granting stock options without specifying whether
the stock options are ISOs be interpreted as follows:

a. an award of stock options under the 1997 Plan or the 2010 Plan shall be
deemed to be awards of NSOs only; and

b. an award of stock options after December 12, 2006 under the 1997 Plan shall
be deemed to be NSOs regardless of the language of the award.

2. Price

The price at which Common Stock may be purchased upon exercise of a stock option
(the “exercise price”) shall be the Fair Market Value of the Common Stock on the
date of the Award.

3. Exercise Period/Duration

a. Non-Qualified Stock Options Under the 1997 and 2010 Plans. Except as may
otherwise be expressly provided in the Plan, a non-qualified stock option
granted under the 1997 Plan or the 2010 Plan first may be exercised twelve
months after the date of grant, or, if earlier, on the date of the optionee’s
death.

b. Incentive Stock Options Under the 1997 and 2010 Plans. Except as may
otherwise be expressly provided in the Plan, an ISO granted under the 1997 Plan
or the 2010 Plan first may be exercised twelve months after the date of grant,
or, if earlier, on the date of the optionee’s death.

c. Suspension of rights to exercise. The Committee may, among other things,
suspend or limit the right of any Participant to exercise stock options during
any period:

(i) for which counsel for the Company advises in writing that such stock option
exercises would violate federal or state securities laws or other applicable
laws, rules, regulations, judgments, or orders; or

(ii) during which management is investigating an allegation that the Participant
has engaged in any act which would permit the Committee to forfeit the
Participant’s stock options pursuant to Section 18 of the 1997 Plan or Section
14(c) of the 2010 Plan.

d. Delegation of Authority. The Committee hereby delegates to the Chief
Executive Officer, President, Treasurer, Secretary and General Counsel of the
Company, and each of them, the Committee’s authority to suspend Participants’
rights to exercise stock options during the periods described in
Section III(B)(4)(c) above. Management shall report to the Committee at each
Committee meeting any suspension actions taken or ongoing since the previous
meeting, and the Committee shall adopt a resolution ratifying, continuing and/or
discontinuing each such suspension.

4. Death or Other Termination of Employment

a. Definitions. For purposes of these rules, the following terms shall have the
following meanings:

(i) For purposes of the 1997 Plan, “Disability” shall mean that the Participant
is eligible to receive disability benefits under Article 3 of The National Fuel
Gas Company Retirement Plan (“Retirement Plan”), as from time to time amended.

(ii) “Principal Subsidiary” shall mean a Subsidiary that has a net income of at
least $5,000,000 as of the end of the most recent fiscal year.

(iii) “Subsidiary” shall mean a corporation or other business entity in which
the Company directly or indirectly has an ownership interest of fifty percent
(50%) or more.

b. Non-Qualified Stock Options Under the 1997 and 2010 Plans. With respect to
the President and Chief Executive Officer of the Company and the Presidents of
each Principal Subsidiary, if termination of employment occurs by reason of
death, Disability or retirement, each NSO awarded under the 1997 Plan or the
2010 Plan shall remain exercisable for five years from such termination or the
balance of its unexpired term, whichever is less. If termination occurs by
reason of discharge by the Company for cause or voluntary resignation of the
Participant prior to age 60, each such NSO shall lapse unless extended by the
Committee in its discretion. If termination of any such officer occurs for any
other reason, each such NSO shall remain exercisable for five years from such
termination (or in the case of NSOs awarded under the 1997 Plan, such greater
period as the Committee deems appropriate) or the balance of its unexpired term,
whichever is less.

For all other Participants, if termination of employment occurs by reason of
death, Disability or retirement at or after age 60, each NSO awarded under the
1997 Plan or the 2010 Plan shall remain exercisable for five years from such
termination or the balance of its unexpired term, whichever is less. If
termination occurs for any other reason, each NSO issued under the 1997 Plan
shall lapse unless extended by the Committee in its discretion, and each NSO
issued under the 2010 Plan shall terminate as described in Section 11 of that
Plan.

c. Incentive Stock Options Under the 1997 Plan. Pursuant to §14(b)(ii) of the
1997 Plan, the Committee hereby establishes that, with respect to an ISO granted
under the 1997 Plan which has not theretofore expired, upon termination of
employment by reason of the optionee’s Disability, the optionee may within one
year after the date of termination of employment, exercise all or part of the
ISO which the optionee was entitled to exercise on the date of termination of
employment.

d. Extension of Incentive Stock Options Under the 1997 and 2010 Plans. Pursuant
to the last paragraph of Section 14(b) of the 1997 Plan, the Committee hereby
determines that:

(i) With respect to the President and Chief Executive Officer of the Company and
the Presidents of each Principal Subsidiary, if termination of employment occurs
by reason of death, Disability or Retirement, another officer of the Company
shall, within thirty days of such termination, offer in writing to extend the
period during which any ISO granted to such optionee under the 1997 Plan may be
exercised to the date on which the ISO would have otherwise expired absent such
termination of employment.

If termination of any such officer’s employment occurs for any other reason,
another officer of the Company, if the Committee so authorizes, shall, within
thirty days of such termination, offer in writing to extend the period during
which any ISO granted to such optionee may be exercised to the date specified in
the offer, which shall not be later than the date on which the ISO would have
otherwise expired absent such termination of employment;

(ii) With respect to all Participants other than the President and Chief
Executive Officer of the Company and the Presidents of each Principal
Subsidiary, if termination of employment occurs by reason of death, Disability
or Retirement, an officer of the Company other than such Participant shall,
within thirty days of such termination, offer in writing to extend the period
during which any ISO granted to such optionee under the 1997 Plan may be
exercised, to the date which is the earlier of five years from such termination
or the balance of the unexpired term of such ISO.

If termination of such Participant’s employment occurs for any other reason, an
officer of the Company other than such Participant, if the Committee so
authorizes, shall, within thirty days of such termination, offer to extend the
period during which any ISO granted to such optionee may be exercised to the
date specified in the offer, which shall not be later than the earlier of five
years from such termination of employment or the date on which the ISO would
have otherwise expired absent such termination of employment.

The written offer shall notify the optionee, or the optionee’s estate or the
person to whom the optionee’s rights under the ISO are transferred by will or
the laws of descent and distribution, of the right to accept the offer by
consenting to the extension, in writing, within thirty days of the offer. If
such consent is timely received the ISO may be exercised during the period
specified in the offer, but not later than the expiration of the exercise period
specified in the Award Notice.

5. Mechanics of Exercise

To exercise a stock option, the Participant shall provide a signed exercise
notice to an appropriate officer or other designee of the Company, which notice
shall indicate which stock options are being exercised, how the exercise price
is to be paid and any other appropriate information. Appropriate delivery of a
signed notice of exercise binds the Participant to pay the exercise price.
Part IV of these Rules contains procedures for exercising stock options.

6. Reload Options

No optionee shall be issued a new stock option automatically upon exercise of a
stock option. However, if the Award Notice provides for the issuance of such new
stock option, the new stock option shall have an exercise price equal to the
Fair Market Value of the Common Stock on the date the new stock option is issued
and shall otherwise be subject, as nearly as possible, to the same terms and
conditions as the exercised stock option.

C. SARs UNDER THE 1997 OR 2010 PLAN

The base price or grant price of a SAR shall be the Fair Market Value of the
Common Stock on the date of the grant of the SAR. Each SAR shall otherwise be
subject to the terms and conditions imposed (i) by the Award Notice upon the
SAR, (ii) by the applicable Plan, and (iii) by these Rules upon either SARs or
NSOs (except that no exercise price is due upon exercise of a SAR). A SAR shall
be outstanding and exercisable during the entire exercise period otherwise
applicable to an NSO if the NSO had been granted on the same day as the SAR (as
adjusted in accordance with paragraph III.B.4 above in the event of death or
other termination of employment).

To exercise a SAR, the Participant shall deliver a signed exercise notice to an
appropriate officer or other designee of the Company, which notice shall
indicate which SARs are being exercised, and any other appropriate information.
Part IV of these Rules contains procedures for exercising SARs.

D. RESTRICTED STOCK UNDER THE 1997 AND 2010 PLANS

1. Restrictions on Transferability; Vesting

The restrictions on transferability and vesting and all other terms and
conditions of Restricted Stock granted under the 1997 and 2010 Plans shall be
specified in the Award Notice. All shares of Restricted Stock shall be subject
to the Participant’s continued employment with the Company or a Subsidiary until
vesting. The Committee may accelerate the vesting of Restricted Stock on its own
motion as it deems appropriate and in the best interests of the Company.

2. Mechanics of Grant

The Committee hereby delegates to appropriate officers of the Company the
authority to establish and revise appropriate procedures with respect to the
issuance of certificates representing Restricted Stock and the payment of
dividends thereon.

IV. PROCEDURES FOR EXERCISING STOCK OPTIONS AND SARS

A. AUTHORITY AND SCOPE

Notwithstanding any provision of any award letter issued before 1998, these are
the exercise procedures for ISOs, NSOs and SARs issued under the 1997 Plan, the
2010 Plan, and (unless the Compensation Committee specifically orders otherwise)
any other compensation plan which in the future is adopted by the Company.

B. NOTICE OF EXERCISE

1. Form and Delivery

A Participant holding stock options or SARs granted under any of the Plans
elects to exercise stock options or SARs by delivering (by personal delivery,
fax or e-mail) to the office of the Company’s Secretary or Assistant Secretary a
Notice of Exercise. A Notice of Exercise is a writing signed by the Participant
indicating that the Participant thereby elects to exercise the stock options or
SARs identified in the Notice (including the quantity and either the stock
option exercise price or the SAR base price), and describing the method by which
the Participant will pay the exercise price of the stock options (since there is
no exercise price payment due in connection with the exercise of a SAR).
Appropriate delivery of a Notice of Exercise binds the Participant to pay the
exercise price. An optional form of Notice of Exercise is attached to these
Rules (see Exhibit A).

2. Exercise Date

The effective date of a Notice of Exercise is the “Exercise Date”. An exercise
will be effective as of the date the Notice of Exercise is received by the
office of the Secretary or Assistant Secretary; provided, however, that:

(i) a Notice of Exercise received on a business day before trading opens that
day on the New York Stock Exchange may validly designate the Exercise Date to be
the preceding business day; and

(ii) a Notice of Exercise may validly designate the Exercise Date to be any date
later than the date the Notice of Exercise is received.

(iii) if the exercise of a stock option is accomplished through a “cashless
exercise” as described in Section IV(C)(4) below, the Exercise Date shall be the
date the broker sells Company stock into the market regarding that exercise.

C. PAYMENT OF EXERCISE PRICE

1. Cash Payment

To pay the exercise price of a stock option in cash, a Participant must deliver
to the Secretary or Assistant Secretary payment in full, in cash or by check
payable in immediately available U.S. funds to the Company, within three
business days after the Exercise Date (except as additional time may be allowed
under Section IV(C)(3) below). Payment of the exercise price may be partly in
cash and partly in Company stock as described in Section IV(C)(2) below, or may
be accomplished through a “cashless exercise” as described in Section IV(C)(4)
below.

2. Payment with Existing Company Stock

The exercise price of a stock option cannot be paid with Company stock that was
both (i) issued later than six months before the date of the exercise, and
(ii) issued as a result of a stock option exercise. To pay the exercise price in
shares of Company stock already owned by a Participant, the Participant must
surrender to the Company shares having a total Fair Market Value (as of the
Exercise Date) of at least the total exercise price, or pay any shortfall in
cash. The Participant must, within three business days after the Exercise Date
(except as additional time may be allowed under Section IV(C)(3) below) do one
or both of the following:



  a.   regarding shares in the Company’s Direct Registration System, comply with
the Company’s procedures (including signature guarantee requirements) for
transferring book-entry shares to the Company; or



  b.   regarding shares that are evidenced by a paper stock certificate, deliver
the certificate to the Secretary or Assistant Secretary. Each certificate
delivered must have a guaranteed signature either on the back or on a stock
power to be attached. The recommended procedure for mailing certificates is to
mail the certificate and signed stock power separately.

3. Additional Time to Pay Exercise Price

If, at any time the Participant’s payment of the exercise price would otherwise
be required pursuant to Section IV(C)(1) or (2) above, a Participant is either



  a.   traveling away from his or her usual place of Company employment, or



  b.   “disabled”, as defined in the applicable Plan or these Administrative
Rules,

then, to the extent permitted by applicable law, the Participant may pay the
exercise price on or before the first business day after the Participant’s
return to his or her usual place of NFG employment, but no later than the tenth
business day after the Exercise Date. However, the President, Chief Executive
Officer, Treasurer or General Counsel of the Company shall have the authority to
grant such additional time to pay the exercise price as is reasonably necessary
to accommodate the travel or disability of the Participant.

4. Cashless Exercise

The broker-assisted method of exercising stock options described in this
Section IV(C)(4) (“cashless exercise”) requires no cash outlay by the
Participant. A Participant wishing to do a cashless exercise must first
establish a trading account with a registered securities broker-dealer.
Establishing that trading account will likely include the Participant’s
commitment to pay the broker as described in their agreement. Upon request by a
Participant, the Secretary or Assistant Secretary will provide information that
may help the Participant find a broker who has previously done cashless
exercises with the Company and/or may be willing to do so at a discounted
commission rate. The Participant must provide the Secretary or Assistant
Secretary with the Participant’s broker’s name, firm, address, telephone and fax
numbers.

To do a cashless exercise, the Participant must deliver a Notice of Exercise as
described in Section IV(B)(1), and notify the Participant’s broker to proceed
with the exercise and to notify the Company of the date the stock is sold. The
Participant’s broker will sell Company stock for the Participant’s account and
pay to the Company the exercise price, plus any necessary tax withholding. The
Company will have share certificates delivered to the Participant’s broker
within three business days after the Exercise Date, unless the Company elects to
retain the certificates pending receipt of the exercise price. The Participant
will be required to pay the Participant’s broker according to the agreement
between them, typically a few days’ interest on the exercise price plus a
commission on the shares sold.

2